     Case 2:16-cv-02989-MCE-AC Document 195 Filed 11/25/20 Page 1 of 3


1    DANIEL L. STANNER
     Admitted Pro Hac Vice
2    TABET DIVITO & ROTHSTEIN LLC
     209 S. LaSalle Street, 7th Floor
3    Chicago, IL 60604
     Telephone: (312) 762-9450
4    Facsimile: (312) 762-9451
     Email: dstanner@tdrlawfirm.com
5    Attorneys for Plaintiff,
     CRYSTAL LAKES
6
     DAVID S. OSTERMAN
7    Admitted Pro Hac Vice
     GOLDBERG SEGALLA
8    301 Carnegie Center Drive, Suite 200
     Princeton, NU 08540
9    Telephone: (609) 986-1310 x5710
     Facsimile: (609) 986-1301
10   Email: dosterman@goldbergsegalla.com
     Attorneys for Defendant,
11   BATH & BODY WORKS, LLC
12                          UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
13

14   CRYSTAL LAKES, an individual,                   NO. 2:16-cv-02989-MCE-AC

15                      Plaintiff,
                                                     STIPULATION AND [PROPOSED] ORDER
16          v.
                                                     REQUESTING AN EXTENSION FOR
     BATH & BODY WORKS, LLC, a                       HEARING AND PLAINTIFF’S REPLY IN
17                                                   SUPPORT OF HER MOTION FOR LEAVE TO
     Delaware limited liability company,
18                                                   CONDUCT LIMITED DISCOVERY (Dkt. No.
                        Defendant.                   178)
19

20
            Pursuant to Local Rules 143 and 144, it is hereby stipulated and agreed by and
21
     between Plaintiff Crystal Lakes (“Plaintiff”) and Defendant Bath & Body Works, LLC
22

23   (“Defendant”), through their undersigned counsel, that parties request that the Court

24   continue the hearing on Plaintiff’s Motion for Leave to Conduct Limited Discovery (Dkt.
25   No. 178) (the “Motion”) to December 16, 2020 at 10:00 a.m.1 The grounds for this
26
     continuance are that despite Plaintiff’s diligence, due to several other matters that have
27
     1
            The Motion has been submitted without oral argument pursuant to the Judge Claire’s order. (Dkt.
28   No. 184.)

                                                       1
     Case 2:16-cv-02989-MCE-AC Document 195 Filed 11/25/20 Page 2 of 3


1    required Plaintiff’s counsel’s immediate attention, Plaintiff will be unable to file her reply
2    in support of the Motion on or before the current November 25, 2020 deadline. (See
3
     Dkt. No. 190.) Defendant previously sought two continuances of the hearing date by
4
     stipulation to allow it to file its opposition to the Motion. (Dkt. Nos. 182 and 190.) The
5
     parties stipulate that the ends of justice will be served by this continuance so that
6

7    Plaintiff’s counsel may have reasonable time necessary for effective preparation and

8    filing of a proper reply brief in support of the Motion. The parties further stipulate that no

9    party will suffer any prejudice if the requested continuance is granted. Accordingly, for
10
     these reasons and for good cause stated herein, by stipulation, the parties request that
11
     the Court continue hearing on the Motion to December 16, 2020 to allow Plaintiff to file
12
     her reply brief in support of the Motion no later than December 9, 2020.
13
        IT IS SO STIPULATED.
14

15      Dated: November 24, 2020                       TABET DIVITO & ROTHSTEIN LLC

16                                                     By: /s/ Daniel L. Stanner
                                                             DANIEL L. STANNER
17                                                           Attorneys for Plaintiff,
                                                             CRYSTAL LAKES
18

19
        Dated: November 24, 2020                       CLAPP MORONY VUCINICH BEEMAN
20                                                     SCHELEY
21                                                     By: /s/ Elizabeth D. Rhodes
22                                                           ELIZABETH D. RHODES
                                                             Attorneys for Defendant,
23                                                           BATH & BODY WORKS, LLC

24

25

26

27

28

                                                   2
     Case 2:16-cv-02989-MCE-AC Document 195 Filed 11/25/20 Page 3 of 3


1                                      [PROPOSED] ORDER
2           Good cause appearing therefore, pursuant to the parties’ Amended Stipulation,
3
     the Court hereby continues the hearing on Plaintiff’s Motion for Leave to Conduct
4
     Limited Discovery (Dkt. No. 178) to December 16, 2020 at 10:00 a.m. in Courtroom 26.
5
     All filing dates are to be calculated pursuant to that continued date.
6

7           IT IS SO ORDERED.

8    DATED: November 24, 2020

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
